Citation Nr: 0205387	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  89-10 073	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to restoration of a total (100 percent) 
evaluation for paranoid schizophrenia.

(The issue of payment of or reimbursement for unauthorized 
medical expenses rendered during private hospitalization from 
February 7 to 16, 2000, at the Lake City Medical Center and 
the Shands Healthcare will be addressed in a separate 
decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1953 to June 1957 
and from August 1957 to October 1965.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1988 RO rating decision that reduced the 
evaluation for paranoid schizophrenia from 100 to 70 percent, 
effective from November 1988.  In a December 1989 decision, 
the Board denied an increased evaluation (restoration of the 
100 percent rating) for the paranoid schizophrenia.

In March 2001, the veteran's representative requested 
reconsideration of the December 1989 Board decision that 
denied an increased evaluation for paranoid schizophrenia.  
In November 2001, reconsideration of the December 1989 Board 
decision was ordered by the authority granted to the Chairman 
in 38 U.S.C.A. § 7103 (West 1991 & Supp. 2001).  This 
decision by a reconsideration panel of the Board replaces the 
December 1989 Board decision.

The Board is undertaking additional development on the issue 
of entitlement to payment of or reimbursement for 
unauthorized medical expenses rendered during private 
hospitalization from February 7 to 16, 2000, at the Lake City 
Medical Center and the Shands Healthcare pursuant to 
authority granted by 67 Fed. Reg. 3,099 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.



FINDINGS OF FACT

1.  The veteran's paranoid schizophrenia at the time of the 
August 1988 RO rating decision was manifested primarily by 
depression, anxiety, paranoia, withdrawal from other people, 
auditory hallucinations, and suicidal ideation that produced 
total social and industrial impairment.

2.  Material improvement in the veteran's service-connected 
paranoid schizophrenia that was reasonably certain to 
continue under ordinary conditions of life was not present in 
August 1988.

3.  Employment progress by the veteran due to any improvement 
in his service-connected paranoid schizophrenia was not shown 
in August 1988.


CONCLUSION OF LAW

The criteria for restoration of a total evaluation for 
paranoid schizophrenia are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.343(a). 3.344(a) and (c), 4.7, 4.132, 
Code 9203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for 
restoration of a total rating for paranoid schizophrenia.


A.  Factual Background

The veteran had active service from October 1953 to June 1957 
and from August 1957 to October 1965.

A November 1965 RO rating decision granted service connection 
for anxiety reaction with depressive features and assigned a 
10 percent evaluation for this condition.  The 10 percent 
evaluation was granted under diagnostic code 9400, effective 
from October 1965.

The veteran underwent a VA psychiatric examination in June 
1977.  It was noted that he did not like being around people 
and that he worked at various types of jobs after separation 
from service, and that he had been unemployed from February 
1977.  He married in 1958 and was divorced in 1973, and he 
had 2 children.  His family was living in another state, and 
he was living in a common law situation with a LPN (licensed 
practical nurse) in a trailer camp.  He had a depressed 
posture with a low monotonous voice and he had very little 
coloring.  He reported difficulty with anxiety and paranoid 
reactions to people with ideas of reference.  He had a 
multitude of interpsychic confusion, that was constant all 
day and much of the night.  In sleep, he was awakened and 
startled by noise and then might not be able to move out of 
fear or able to get out of the trailer to exercise and get 
back into a sleeping pattern.  He drifted into schizophrenic 
reaction with paranoid trends, and was immobilized by his 
problem to the point that he felt that he should be 
hospitalized.  He had a great deal of interpsychic rage that 
he had no equipment for expressing, as he had no aggressive 
tendencies.  He was to the point were he could hardly 
function, and it was felt that his anxiety had matured into a 
schizophrenic reaction, paranoid type, active.  The diagnosis 
was anxiety reaction maturing into a schizophrenic reaction, 
paranoid type, active.

A July 1977 RO rating decision reclassified the veteran's 
service-connected psychiatric disability to schizophrenic 
reaction, paranoid type, active.  The evaluation for this 
condition was increased from 10 to 100 percent, effective 
from May 1977.

VA medical records show that the veteran was treated and 
evaluated for psychiatric problems from 1986 to 1988.  The 
more salient medical reports are discussed below.

The veteran underwent a VA psychiatric examination in January 
1988.  He reported being married twice, and that he was 
currently in a good marriage.  He reported not working since 
1973.  He reported auditory hallucinations that told him 
different things about the people he does not like.  He 
reported occasional visual hallucinations.  He felt paranoid 
constantly that people were watching him and talking about 
him.  He could not trust anyone, and he was afraid of crowds, 
preferring being home.  He trusted his wife, and sons from 
his first marriage.  He was preoccupied with suicide.  The 
impression was chronic paranoid schizophrenia in partial 
remission.  

A VA report reveals that the veteran was seen in May 1988 by 
a psychologist for evaluation of a biofeedback/relaxation 
program for tension headaches.  It was noted that he used 
various medications including doxepin, imipramine, 
trifluoperazine, and chlorpromazine.  He was supplied with 
the Autogenic Phrases relaxation tape and given instructions 
for home use.

The August 1988 RO rating decision reduced the evaluation for 
the paranoid schizophrenia from 100 to 70 percent, effective 
from November 1988.  This rating decision and the notices to 
the veteran of the decision do not reflect consideration of 
the provisions of 38 C.F.R. §§ 3.343 and 3.344, that is, 
whether the disability rating was based on an examination 
that was at least as full and complete as the evidence used 
to assign the 100 percent rating; and do not reflect 
consideration of the veteran's medical history to determine 
whether the condition had undergone sustained material 
improvement. 

A statement was received from the veteran's wife in November 
1988.  This statement was to the effect that the veteran's 
service-connected psychiatric disability had worsened and 
that he was unable to establish meaningful relationships with 
other people due to the various manifestations of that 
disability.

The veteran and his wife testified at a hearing in February 
1989.  His testimony was to the effect that he had last 
worked in 1976, that he had auditory hallucinations and 
suicidal ideation, and that his service-connected psychiatric 
disability was more severe than currently rated.  His wife 
testified to the effect that she was a nurse and that based 
on her observation of the veteran his service-connected 
psychiatric disability had worsened.



B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

A 70 percent evaluation is warranted for paranoid 
schizophrenia symptomatology that is less than that required 
for a 100 percent evaluation, but that nevertheless produces 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation requires active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability.  38 C.F.R. § 4.132, diagnostic code 9203, 
effective prior to Nov. 7, 1996.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen that precludes work, and, if the latter, reduction of 
total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (2001).

In reducing a rating of 100 percent service-connected 
disability based on individual unemployability, caution must 
be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  38 C.F.R. § 3.343(c) (2001).

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable 
in rating reductions for disabilities that have 
"stabilized" over a 5 year period or more.  38 C.F.R. 
§ 3.344(c).  In such cases, the evidence of record at the 
time of the reduction decision must demonstrate a sustained 
and material improvement based on the entire record of 
pertinent medical evidence.  Lehman v. Derwinski, 1 Vet. App. 
339 (1991).  Moreover, if the evidence of record casts a 
doubtful shadow upon a reduction in the rating, then the 
proposed reduction will be suspended for one to two years 
until a reexamination is performed; the RO will re-interpret 
the record in light of the veteran's entire medical history, 
with emphasis upon the most recent history.  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc. will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2001).

Arguments and testimony of the veteran and his wife are to 
the effect that the August 1988 RO rating decision failed to 
consider the provisions of 38 C.F.R. §§ 3.343 and 3.344 in 
the reduction of the evaluation for the paranoid 
schizophrenia from 100 to 70 percent, that he had been 
unemployed since the 1970's at the time of that decision, 
that the paranoid schizophrenia had not improved at the time 
of the decision, and that the 100 percent evaluation for that 
condition should not have been reduced.  The reconsideration 
decision of the Board will be based on the record as it 
existed in August 1988.  Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  The evidence then of record shows that a 
100 percent evaluation for paranoid schizophrenia was in 
effect from 1965 to 1988, more than 5 years.  Hence, the 
provisions of 38 C.F.R. §§ 3.343 and 3.344 are for 
application.  

A review of the August 1988 RO rating decision indicates that 
the RO reduced the evaluation for the paranoid schizophrenia 
based solely on the findings of one VA psychiatric 
examination in January 1988.  That rating decision and the 
notices to the veteran concerning the reduction in the 
evaluation of the paranoid schizophrenia do not reflect 
consideration of 38 C.F.R. §§ 3.343 and 3.344, whether the 
disability rating evidence was based on an examination that 
was at least as full and complete as the evidence used to 
assign the 100 percent rating, and make no reference to 
consideration of the veteran's medical history to determine 
whether the condition had undergone sustained material 
improvement.  Hence, the August 1988 RO rating decision 
denied the veteran due process and is void ab initio.  Hayes 
v. Brown, 9 Vet. App. 67 (1996); Kitchens v. Brown, 7 Vet. 
App. 320, 324 (1995).

Although the decisions of the United States Court of Appeals 
for Veterans Claims (Court) noted in the prior paragraph hold 
that decisions similar to the August 1988 RO rating decision 
in this case are void ab initio, other authority indicates 
that failure to discuss the pertinent regulatory provisions 
is not fatal if consideration of those regulations would not 
have made a difference.  VAOPGCPREC 6-92; Horowitz v. Brown, 
5 Vet. App. 217 (1993).

A review of the report of the veteran's VA medical 
examination in January 1988 and the other medical evidence of 
record at the time of the decision indicates that the 
veteran's paranoid schizophrenia was manifested primarily by 
anxiety, depression, paranoia, withdrawal from other people, 
auditory hallucinations, and suicidal ideation, that produced 
total social and industrial impairment.  While the evidence 
of record in August 1988 is unclear as to the exact date of 
the veteran's unemployment, it does show that he had been 
unemployed since the 1970's and that there had been no 
material improvement in the paranoid schizophrenia.

In this case, the evidence does not indicate that the veteran 
had made any progress toward employability at the time of the 
August 1988 RO rating decision.  Nor does the evidence show 
material improvement in his paranoid schizophrenia had been 
made at that time.  Hence, the overall evidence supports 
restoration of the total rating for paranoid schizophrenia, 
effective from November 1988.


ORDER

Restoration of a total rating for paranoid schizophrenia is 
granted, effective from November 1, 1988, the date of 
reduction.


			
	Stephen L. Wilkins	Lawrence M. Sullivan
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



			
	Deborah W. Singleton	Renée M. Pelletier
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	J. E. Day
	Member, Board of Veterans' Appeals


	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

